Mr. Presiding Justice Fitch delivered the opinion of the court. 3. Chattel mobtgages, § 267*—when evidence insufficient to establish delivery of statutory statement to mortgagor. In an action of debt brought by a chattel mortgagor against the mortgagee to recover the penalty provided by section 2 of the Act of 1895, J. & A. If 7602, for failure of the mortgagee to deliver a statement showing the items of property sold, etc., under a power of sale contained in the mortgage, an attempt on the part of defendant to show that such statement had in fact been “delivered by mail,” held insufficient, where the witness testified he could not say when he mailed the letter nor to whom the letter was addressed, and it was admitted it was not mailed to plaintiff. 4. Appeal and errob, § 1241*—when party cannot complain of language in instructions. Appellant cannot complain of the language of instructions of his adversary where the instructions offered by himself contained the same language.